In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Covello, J.), dated May 2, 2005, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The infant plaintiff alleged that while he was performing a front flip on a trampoline in his gymnastics class, he was unable to complete his rotation and fell. The infant plaintiff had completed this maneuver unassisted on a number of occasions without incident. Indeed, right before the accident, he successfully completed this maneuver without any assistance.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. The defendants submitted evidence sufficient to establish that the infant plaintiff assumed the apparent risk of falling when he voluntarily engaged in the subject maneuver (see Koubek v Denis, 21 AD3d 453 [2005]; Liccione v Gearing, 252 AD2d 956 [1998]; cf. Hopkins v City of New York, 248 AD2d 441 [1998]). In opposition, the plaintiffs failed to submit evidence sufficient to raise a triable issue of fact (see Trummer v Niewisch, 17 AD3d 349 [2005]; Honohan v Turrone, 297 AD2d 705 [2002]). Frudenti, P.J., Mastro, Fisher and Lunn, JJ., concur.